      Case 1:20-cv-02468-PGG-SLC Document 32 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RACHEL BELL,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 20 Civ. 2468 (PGG) (SLC)

                                                           AMENDED SETTLEMENT CONFERENCE
JPMORGAN CHASE BANK, N.A., and JONES LANG
                                                                 SCHEDULING ORDER
LASALLE AMERICAS, INC.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The settlement conference currently scheduled for Thursday, October 29, 2020 at 2:00

pm will now take place by telephone. The parties are directed to call the Court’s conference line

at 866-390-1828; access code: 380-9799, at the scheduled time.

         The terms and requirements for the conference in the scheduling Order at ECF No. 28

remain in effect.

         The Clerk of Court is respectfully directed to set this conference as a settlement

conference, even though it will take place by telephone.


Dated:             New York, New York
                   October 26, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
